Citation Nr: 0622168	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  01-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for carcinoma of the lung, 
claimed as due to 
in-service asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  This case is before the Board of Veterans' 
Appeals (Board) on appeal of a February 2001 rating decision 
of the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Current clinical evidence does not disclose manifestation 
of asbestos-related disease.

2.  Evidence of diagnosis of bronchiectasis manifested to a 
minimum compensable degree within one year after discharge is 
not of record.  

3.  No competent medical evidence shows lung cancer, 
diagnosed in the early-mid 1980s, is due to in-service 
asbestos exposure; lung cancer is attributed to long-term 
cigarette smoking and possible civilian exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection carcinoma of the lung are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that his lung cancer is the result of 
asbestos exposure in the Army, in the 586th Engineer Company, 
when he worked as a welder on watercrafts associated with 
that Company.  The service records do confirm primary 
military occupational specialty as a welder/blacksmith.  
Post-service evidence reflects nearly three decades of 
civilian employment as a welder until the early-mid 1980s, 
when the veteran was diagnosed with lung cancer and other 
respiratory ailments, to include chronic obstructive 
pulmonary disease (COPD) and emphysema.  Also relevant to 
this claim is a long history of cigarette smoking, which the 
veteran reportedly ceased in 1984.  See records of Drs. 
Walker and Terry; veteran's statements.  As will be explained 
in more detail below, the totality of the evidence indicates 
that the veteran's lung cancer, apparently in remission, is 
attributable to a combination of long-term smoking, and 
possibly as well, to civilian asbestos exposure.  Thus, 
service connection must be denied.          

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As 
the claim is for service connection for lung cancer 
specifically, the focus of this decision is on legal criteria 
pertaining to cancer.  However, at this juncture, the Board 
observes that presumptive service connection criteria 
pertaining to bronchiectasis could be relevant.  If 
bronchiectasis is shown to have been manifested to a degree 
of 10 percent within a year after discharge, then it 
could be service-connected, unless rebutted by contrary 
affirmative evidence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
also may be granted for disease diagnosed after discharge 
with evidence of incurrence in service.  38 C.F.R. § 
3.303(d).  Also, generally, where chronicity in service is 
not shown, there must be evidence of continuity of symptoms 
post discharge.  38 C.F.R. § 3.303(b).  

First, other than lay evidence in the form of hearing 
testimony and reports of claimed in-service asbestos 
exposure, the record does not contain independent evidence of 
such exposure, e.g., in service medical records.  In this 
connection, the Board acknowledges the veteran's 
dissatisfaction (see statement received in April 2001) with 
the apparent RO conclusion that no service medical records - 
other than pre-induction and separation medical examination 
reports, already of record - could be located, based on 
information from the National Personnel Records Center that 
his service medical records, assuming additional records had 
existed, were lost to a fire decades ago.  

The Board also acknowledges a heightened duty to explain the 
rationale for its decision where service medical records, 
which, in a service connection claim, are, generally 
speaking, material, are lost or destroyed while in government 
custody with no fault on the veteran's part.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  That said, here, the 
lack of such records, assuming any had existed, does not 
appear to be prejudicial as the veteran does not contend he 
complained of, or was treated for, asbestos exposure or 
pulmonary symptoms in service.  

The Board fully agrees with the veteran that his service 
records, including Form DD 214, do show he was a welder in 
the Army; that, however, is not indisputable proof that in-
service asbestos exposure did occur.  The lack of any 
abnormal clinical findings upon separation would, generally 
speaking, tend not to support the contention, although the 
Board concedes that that, too, is not disputable proof that 
no asbestos exposure, or any pulmonary abnormality, occurred 
in service.  VA concedes that, for asbestos disorders, there 
may be a lengthy period between exposure and development of 
disease, and eventual manifestation of asbestos-related 
abnormality may not be dependent on duration of exposure.  
See VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  The record certainly does not show evidence 
contradicting the contention of in-service exposure.  

But, assuming the truth of the contention that welding does 
expose one to asbestos, the Board cannot ignore history of 
long-term civilian employment as welder (nearly 30 years 
before diagnosis of cancer) as opposed to two years of 
possible exposure in service.  Under that scenario, issues of 
intervening or concurrent causation, or when cancer had its 
onset, could be key in determining etiology.  Complicating 
the analysis is history of nearly four decades of smoking, 
which the medical community accepts is a common cause of lung 
carcinoma.  (The veteran reports that he began smoking about 
one pack a day, at age 16, and continued to smoke for some 37 
years until age 53.  See 2005 VA medical examination 
reports.)  

That said, the record presents multiple opinions on etiology, 
which is in the province of medical professionals qualified 
to make them by virtue of appropriate education, training, 
and/or experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (where a dispositive issue is medical causation or 
diagnosis, competent medical evidence is required).  The 
Board summarizes each, in turn, and considers their probative 
merit.

In November 1984, Dr. C. Terry (private) said:  "This is to 
certify that [the veteran] is permanently disabled as of 
October 25, 1984 due to cancer of the right lung.  He had 
surgery on September 21, 1984."  This evidence is relevant 
as to manifestation of a claimed disability, a requisite 
element for service connection.  However, it, strictly 
speaking, is not an etiology opinion, and etiology is at the 
heart of this claim.  The Board addresses it because the 
veteran appears to be contending that it is one key evidence 
that substantiates his claim.  Dr. Terry merely states the 
history of the veteran's lung cancer and disability as of 
November 1984.  He does not opine on when cancer might have 
had its genesis, or what caused it.    

In May 1998, Dr. H. Walker (private) said: "The cancer in 
[the veteran's] lung may have been due to asbestos exposure 
since there was considerable emphysema of the lung which was 
removed for cancer 21 September 84."  This opinion is 
material to the extent that it identifies a possible cause of 
the veteran's cancer, but does not weigh the relative roles 
of possible in-service asbestos exposure (relatively brief) 
versus long-term civilian exposure, to the extent such 
weighing could be accomplished to some reasonable degree of 
medical certainty.  It is thus somewhat vague, and lends the 
Board marginal assistance in determining etiology.  Also, in 
this connection, it seems the opinion likely was based in 
large part on the veteran's report that he was exposed to 
asbestos - which has not been shown based on independent 
evidence - and, as such, it carries marginal probative merit 
on that basis.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

Furthermore, Dr. Walker vaguely suggests that emphysema is 
somehow demonstrative of asbestos exposure, without further 
explanation.  There is no indication that this doctor 
concluded as to asbestos exposure or etiology of cancer based 
on specific clinical finding.  For instance, he does not 
discuss - as does negative VA clinical evidence discussed 
below - diagnostic test results upon which he ruled in or 
ruled out exposure.  Also weakening the persuasive value is a 
failure to address at all long-term smoking as a possible 
cause, when, as the Board understands it, emphysema, as with 
lung cancer, is strongly associated with smoking.     

The record also presents highly negative VA clinical evidence 
on etiology (and as well, on the appropriate current 
diagnosis), which, viewed collectively, carries substantial 
probative merit.  First, a November 2004 VA medical 
examination resulted in a clinical determination as to lack 
of radiographic evidence of asbestosis; the veteran was 
diagnosed with severe COPD.  Second, in an August 2005 VA 
examination, the veteran was again diagnosed with severe 
COPD, and of history of right upper/middle lobectomies for 
non-small cell carcinoma of the lung in 1984, without 
recurrence.  The clinical determination as to lack of 
asbestos-related disease, based on appropriate diagnostic 
testing, is highly material - and detrimental - to the claim, 
given that the claim is based solely on a contention that 
cancer was caused by in-service asbestos exposure.  (As to 
history of cancer, the fact that cancer is inactive or in 
remission does not preclude service connection as a general 
matter, as VA deems cancer a chronic disease.  See generally 
38 C.F.R. § 3.309.)        

Third, in November 2005, a VA medical examiner concluded, 
based on a review of the veteran's medical history and 
computed tomography (CT) scan results, that his lung cancer 
was "most likely" caused by a result of asbestos exposure 
combined with smoking.  The examiner explained that an 
individual exposed to asbestos is susceptible to developing 
lung cancer.  Asbestos exposure, absent smoking, is 
associated with a six-fold increased risk of malignancy; 
however, cigarette smoking with history of asbestos exposure 
increases the likelihood of malignancy "markedly."  
Individuals with both smoking history and asbestos exposure 
have a sixteen-fold risk of death from lung cancer.  This 
opinion, based on the Board's analysis of the whole record, 
carries some, but not substantial persuasive value.  That is 
because, while the examiner reportedly did consider pertinent 
medical history and CT scan results, the examiner did not 
explain on what clinical, objective basis he concluded that 
asbestos exposure itself, even before addressing causation, 
had occurred.  It is important that VA clinical evidence 
ruling out asbestos-related disease was of record when this 
examiner gave the November 2005 opinion.  Nonetheless, she 
apparently assumed asbestos exposure as a "given" and then 
concluded that that, plus smoking, caused lung cancer.  Her 
citation of statistics about significant increase in the 
likelihood of developing lung cancer with asbestos exposure 
alone, or in combination with smoking, while informative, 
does not sufficiently buttress the etiology opinion that 
asbestos is a cause when exposure itself, by virtue of 
diagnosis of asbestos-related disease, is not adequately 
demonstrated.  To the extent the examiner cites smoking as 
one of two causes, the record elsewhere tends to be 
consistent with that conclusion, as addressed below.

Finally, in February 2006, the veteran underwent another VA 
examination.  The examiner explained that welding in and of 
itself does not result in asbestos exposure.  The equipment 
welders typically use or wear and the type of welding 
performed might pose exposure.  Thus, the record, as a whole, 
does not indisputably rule in, or rule out, asbestos exposure 
itself, regardless of whether it might have occurred in 
service and/or in a civilian job.  Nonetheless, as explained, 
the record does not demonstrate clinical evidence of 
asbestos-related disease, which tends to support a conclusion 
against such exposure.  The examiner concluded in February 
2006 that the veteran has severe COPD secondary to cigarette 
smoking and "unknown factors," presumably to indicate that 
asbestos exposure itself cannot be confirmed to a certainty.  
But, to support his conclusion essentially ruling out 
asbestos-related disease, he noted that there is no clinical 
evidence of pulmonary fibrosis or other evidence based on 
radiology or CT scan that could be expected to be shown if 
asbestosis had been manifested.  Also diagnosed was 
bronchogenic carcinoma, "cured," not caused by in-service 
asbestos exposure.  The examiner determined that the 
veteran's exposure to asbestos as a welder in civilian 
employment, assuming such exposure, and history of smoking 
most likely caused bronchogenic carcinoma.  The Board finds 
this evidence most competent and persuasive, as it is 
consistent with the total evidentiary record, addresses 
pertinent history, and adequately explains the rationale for 
conclusions reached.     

For claims filed after June 9, 1998, such as the one here, a 
disability found to be the result of tobacco use in service 
cannot be the basis for service connection.  38 C.F.R. 
§ 3.300.  While there are exceptions to this rule, they would 
not permit a favorable resolution of the instant claim.  
Thus, the Board concludes that the claimed lung cancer is not 
otherwise shown to be etiologically related to active duty 
(that is, other than based on the use of tobacco in service, 
and as well, before and after service).  Instead; it is 
related to a long history of smoking, and possibly, as well, 
to civilian asbestos exposure, and not to some in-service 
disease, injury, or other incident of service.  Nor does the 
record reflect a diagnosis of "bronchiectasis" for the 
purposes of consideration under presumptive service 
connection criteria.  Even if the Board presumed, for the 
sake of argument, that they apply, clinical evidence of a 
diagnosis of bronchiectasis and manifestation to a 
compensable degree within the presumptive period must be, but 
is not, shown here.

Based on the foregoing, the Board also disagrees with the 
veteran's representative that an independent medical 
examination is needed to determine etiology of cancer (see 
July 2006 argument).  The veteran was aware that clinical 
evidence of etiological link between service (or, 
specifically, between claimed in-service asbestos exposure) 
and cancer is key in his case, and he provided it.  VA, too, 
obtained nexus evidence, which the Board finds competent and 
reliable (in particular, the 2006 opinion).  It has 
considered the various opinions, weighed the evidence, and 
explained why it concludes service connection is not 
warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In a July 2004 letter, VA informed the veteran of the basic 
service connection criteria, and that, if he identifies the 
sources of evidence pertaining thereto, then VA would assist 
him in obtaining it, but that he ultimately is responsible 
for substantiating his claim with evidence not in federal 
custody.  The letter also advised him that he could send any 
pertinent evidence he has, meeting the "fourth element" 
notice requirement.  Such notice was reinforced with citation 
of 38 C.F.R. § 3.159, from which the element is derived, in 
Supplemental Statements of the Case (SSOCs) issued between 
2004-2006.  It is also evident from the discussion in the 
rating decision, Statement of the Case (SOC), and SSOCs that 
the veteran was notified as to what legal requirements must 
be met to result in service connection for lung cancer and 
why the claim remains denied.  In March 2006, VA sent the 
veteran a letter consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), advising him as to how VA evaluates 
degree of service-connected disabilities and what criteria 
determine the assignment of effective dates for service 
connection and disability ratings.  To the extent the 2006 
letter did not explicitly address how "veteran" status is 
shown, the failure to do so is immaterial as it is undisputed 
that the veteran here has such status by virtue of his active 
service.  As for notice that a diagnosis of the claimed 
disability is requisite, that, too, is not at issue, as the 
record demonstrates diagnosis of the claimed cancer.  

Although full notice requirements were met during the appeal 
period, the Board fails to find prejudicial error as to the 
timing, or even the substantive content, of notice.  Even 
after the issuance of the last (February 2006) SSOC, when the 
veteran was told he has 60 days thereafter to respond to the 
RO's continued denial, he did not respond, although his 
representative made additional argument.  Neither he nor his 
representative specifically argued a notice defect; neither 
reported that additional evidence exists, but more time is 
needed to submit it or that assistance is needed to obtain 
it.  The veteran exercised his hearing right by testifying 
before the RO in 2001; he did not seek a Board hearing.  
Based on these considerations, the Board finds that the duty 
to assist was fully met, and no prejudice has occurred due to 
timing or inadequate content of notice.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 20.1102 (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes some service medical records, as 
discussed above.  VA has attempted to locate additional 
missing service medical records, assuming such additional 
records did exist, but determined that they were lost to a 
fire.  The Board explained above why such evidentiary gap 
would not preclude a fair and informed decision on the merits 
of the claim.  Also of record are VA and private clinical 
records, VA medical examination findings appropriate to the 
claim, the veteran's written statements and hearing 
testimony, and prior claims adjudication history.  The Board 
has addressed earlier why it concludes the independent 
medical examination is not warranted.  Despite appropriate 
notice during appeal, to include notice that evidence of 
nexus between cancer and active duty is needed, the veteran 
has not identified sources of missing, pertinent evidence.  
Based on the foregoing, the Board concludes that VA's duty to 
assist was met.    


ORDER

Service connection for carcinoma of the lung is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


